Exhibit 10.42

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

PHYSICIANS REALTY TRUST

2013 EQUITY INCENTIVE PLAN

 

1.                                      Grant of Award.  Pursuant to the
Physicians Realty Trust 2013 Equity Incentive Plan (the “Plan”) for Employees,
Consultants, and Outside Trustees of Physicians Realty Trust, a Maryland real
estate investment trust (the “Company”), the Company grants to

 

 

(the “Participant”)

 

an Award of Restricted Share Units in accordance with Section 6.5 of the Plan. 
The number of Restricted Share Units awarded under this Restricted Share Unit
Award Agreement (the “Agreement”) is                                           
(                    ) units (the “Awarded Units”).  Each Restricted Share Unit
represents the right to receive one Common Share if the Restricted Share Unit
becomes vested and nonforfeitable in accordance with Sections 3 and 4 of this
Agreement.  The “Date of Grant” of this Award is March 6, 2015.  The Participant
shall have no rights as a shareholder of the Company, no dividend rights and no
voting rights with respect to the Restricted Share Units or the Common Shares
underlying the Restricted Share Units unless and until the Restricted Share
Units become vested and nonforfeitable and such Common Shares are delivered to
the Participant in accordance with Section 6 of this Agreement.  The Participant
is not required to pay any cash consideration for the grant of the Restricted
Share Units.

 

2.                                      Subject to Plan.  This Agreement is
subject to the terms and conditions of the Plan, and the terms of the Plan shall
control.  The capitalized terms used herein that are defined in the Plan shall
have the same meanings assigned to them in the Plan.  This Agreement is subject
to any rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing.

 

3.                                      Vesting.  Except as specifically
provided in this Agreement and subject to certain restrictions and conditions
set forth in the Plan, the Participant’s rights and interest in the Awarded
Units shall vest as follows:

 

a.                                      The extent to which the Participant’s
rights and interest in six-tenths of the Awarded Units becomes vested and
non-forfeitable and ceases to be restricted shall be based upon the satisfaction
of the performance goal specified in this Section 3(a) (the “TSR Performance
Goal”).  The TSR Performance Goal shall be based upon a comparison of the total
shareholder return (“TSR”) of the Company to the TSRs of the companies (other
than the Company) that comprise the NAREIT Healthcare Index during the 3-year
period commencing on January 1, 2015 and ending on December 31, 2017 (the
“Performance Period”), provided that only those companies that comprise the
NAREIT Healthcare Index for the entire Performance Period shall be considered. 
“TSR” means the percentage rate of return, which can be positive or negative,
from the first day of the Performance Period to the last day of the Performance
Period, of an investment of $100 in the Common Shares of the Company, or the
common shares of beneficial interest issued by the relevant company in the
NAREIT Healthcare Index, on the first day of the Performance Period, assuming
reinvestment of all dividends paid during the Performance Period.  The portion
of the Participant’s rights and interest in the six-tenths of the Awarded Units
subject to this Section 3(a), if any, that becomes vested and nonforfeitable and

 

--------------------------------------------------------------------------------


 

ceases to be restricted in the Performance Period shall be determined in
accordance with the following schedule, using linear interpolation, as certified
by the Committee:

 

Company TSR Relative to the TSR of the
Companies in the NAREIT Healthcare
Index

 

Percentage of Six-Tenths of Awarded
Units Vested

 

Below 33rd percentile

 

0

 

33rd percentile

 

50

%

50th percentile

 

100

%

75th percentile or above

 

300

%

 

Notwithstanding the preceding schedule, if the Company TSR is a negative number,
then the percentage of six-tenths of the Awarded Units determined in accordance
with the preceding schedule shall be reduced to 80% of such percentage.

 

For the Performance Period, the applicable portion of the Participant’s interest
in the Awarded Units subject to this Section 3(a) shall become vested and
nonforfeitable and shall cease being restricted upon written certification by
the Committee that the corresponding TSR Performance Goal for the Performance
Period has been satisfied; provided, the Participant is employed by (or if the
Participant is a Consultant or an Outside Trustee, is providing services to) the
Company or a Subsidiary on the date of the Committee’s certification.  The
Committee shall make this determination within ninety (90) days after the last
day of the Performance Period.  Any determination as to whether or not and to
what extent the TSR Performance Goal has been satisfied shall be made by the
Committee in its sole and absolute discretion and shall be final, binding and
conclusive on all persons, including, but not limited to, the Company and the
Participant.  The Participant shall not be entitled to any claim or recourse if
any action or inaction by the Company, or any other circumstance or event,
including any circumstance or event outside the control of the Participant,
adversely affects the ability of the Participant to satisfy the TSR Performance
Goal or in any way prevents the satisfaction of the TSR Performance Goal.  Any
portion of the six-tenths of the Awarded Units (and related dividend
equivalents) subject to this Section 3(a) that exceeds the portion of the
Awarded Units that becomes vested and nonforfeitable upon the written
certification by the Committee shall be forfeited.

 

b.                                      The extent to which the Participant’s
rights and interest in one-tenth of the Awarded Units becomes vested and
non-forfeitable and ceases to be restricted shall be based upon the satisfaction
of the performance goal specified in this Section 3(b) (the “Dividend Growth
Performance Goal”).  The Dividend Growth Performance Goal shall be based upon
the average annual growth in dividends paid per Common Share over the
Performance Period, expressed as a percentage (rounded to the nearest tenth of a
percent (0.1%)), determined by (i) adding the change in dividends paid per
Common Share in each calendar year during the Performance Period over the
dividends paid per Common Share in the preceding calendar year, with any
negative change considered a zero, and (ii) dividing such sum by the dividends
paid per Common Share in 2014, and further (iii) dividing the resulting amount
by three.  The portion of the Participant’s rights and interest in the one-tenth
of the Awarded Units subject to this Section 3(b), if any, that becomes vested
and nonforfeitable and ceases to be restricted in the Performance Period shall
be determined in accordance with the following schedule, using linear
interpolation, as certified by the Committee:

 

2

--------------------------------------------------------------------------------


 

Company Dividend Growth

 

Percentage of One-Tenth of Awarded Units Vested

 

Less than 2%

 

0

%

2%

 

50

%

3%

 

100

%

3.5% or more

 

300

%

 

For the Performance Period, the applicable portion of the Participant’s interest
in the Awarded Units subject to this Section 3(b) shall become vested and
nonforfeitable and shall cease being restricted upon written certification by
the Committee that the corresponding Dividend Growth Performance Goal for the
Performance Period has been satisfied; provided, the Participant is employed by
(or if the Participant is a Consultant or an Outside Trustee, is providing
services to) the Company or a Subsidiary on the date of the Committee’s
certification.  The Committee shall make this determination within ninety (90)
days of the last day of the Performance Period.  Any determination as to whether
or not and to what extent the Dividend Growth Performance Goal has been
satisfied shall be made by the Committee in its sole and absolute discretion and
shall be final, binding and conclusive on all persons, including, but not
limited to, the Company and the Participant.  The Participant shall not be
entitled to any claim or recourse if any action or inaction by the Company, or
any other circumstance or event, including any circumstance or event outside the
control of the Participant, adversely affects the ability of the Participant to
satisfy the Dividend Growth Performance Goal or in any way prevents the
satisfaction of the Dividend Growth Performance Goal.  Any portion of the
one-tenth of the Awarded Units (and related dividend equivalents) subject to
this Section 3(b) that exceeds the portion of the Awarded Units that becomes
vested and nonforfeitable upon the written certification by the Committee shall
be forfeited.

 

c.                                       The extent to which the Participant’s
rights and interest in two-tenths of the Awarded Units becomes vested and
non-forfeitable and ceases to be restricted shall be based upon the satisfaction
of the performance goal specified in this Section 3(c) (the “Absolute TSR
Performance Goal”).  The Absolute TSR Performance Goal shall be based upon the
“Absolute TSR Percentage,” as defined below, achieved during the Performance
Period.  “Absolute TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded to the nearest tenth of a percent (0.1%)), in
the value per share of Common Shares during the Performance Period due to the
appreciation in the price per share of Common Shares and dividends paid during
the Performance Period, assuming reinvestment of all dividends paid during the
Performance Period.  The Absolute TSR Percentage is calculated as follows:

 

[g17821kw01i001.jpg]

 

where:

 

·                  “D” means the amount of dividends paid to a shareholder of
record with respect to one share of Common Shares during the Performance Period;

·                  “N” means the number of full calendar years completed during
the Performance Period;

·                  “Ending Share Price” means the 20-day simple moving average
for the Common Shares on December 31, 2017;

 

3

--------------------------------------------------------------------------------


 

·                  “Beginning Share Price” means the 20-day simple moving
average for the Common Shares on December 31, 2014.

 

The portion of the Participant’s rights and interest in the two-tenths of the
Awarded Units subject to this Section 3(c), if any, that becomes vested and
nonforfeitable and ceases to be restricted in the Performance Period shall be
determined in accordance with the following schedule, using linear
interpolation, as certified by the Committee:

 

Company Absolute TSR

 

Percentage of Two-Tenths of Awarded Units
Vested

 

Less than 7%

 

0

%

7%

 

50

%

10%

 

100

%

14% or more

 

300

%

 

For the Performance Period, the applicable portion of the Participant’s interest
in the Awarded Units subject to this Section 3(c) shall become vested and
nonforfeitable and shall cease being restricted upon written certification by
the Committee that the corresponding Absolute TSR Performance Goal for the
Performance Period has been satisfied; provided, the Participant is employed by
(or if the Participant is a Consultant or an Outside Trustee, is providing
services to) the Company or a Subsidiary on the date of the Committee’s
certification.  The Committee shall make this determination within ninety (90)
days of the last day of the Performance Period.  Any determination as to whether
or not and to what extent the Absolute TSR Performance Goal has been satisfied
shall be made by the Committee in its sole and absolute discretion and shall be
final, binding and conclusive on all persons, including, but not limited to, the
Company and the Participant.  The Participant shall not be entitled to any claim
or recourse if any action or inaction by the Company, or any other circumstance
or event, including any circumstance or event outside the control of the
Participant, adversely affects the ability of the Participant to satisfy the
Absolute TSR Performance Goal or in any way prevents the satisfaction of the
Absolute TSR Performance Goal.  Any portion of the two-tenths of the Awarded
Units (and related dividend equivalents) subject to this Section 3(c) that
exceeds the portion of the Awarded Units that becomes vested and nonforfeitable
upon the written certification by the Committee shall be forfeited.

 

d.                                      The extent to which the Participant’s
rights and interest in one-tenth of the Awarded Units becomes vested and
non-forfeitable and ceases to be restricted shall be based upon the satisfaction
of the performance goal specified in this Section 3(d) (the “Investment Grade
Performance Goal”).  The Investment Grade Performance Goal shall be based upon
the investment grade achieved by the last day of the Performance Period.  The
portion of the Participant’s rights and interest in the one-tenth of the Awarded
Units subject to this Section 3(d), if any, that becomes vested and
nonforfeitable and ceases to be restricted in the Performance Period shall be
determined in accordance with the following schedule, using linear
interpolation, as certified by the Committee:

 

4

--------------------------------------------------------------------------------


 

Company’s Investment Grade

 

Percentage of One-Tenth of Awarded Units
Vested

 

Below investment grade rated

 

0

%

Investment grade rated

 

50

%

Investment grade plus one notch

 

100

%

Investment grade plus two or more notches

 

300

%

 

For the Performance Period, the applicable portion of the Participant’s interest
in the Awarded Units subject to this Section 3(d) shall become vested and
nonforfeitable and shall cease being restricted upon written certification by
the Committee that the corresponding Investment Grade Performance Goal for the
Performance Period has been satisfied; provided, the Participant is employed by
(or if the Participant is a Consultant or an Outside Trustee, is providing
services to) the Company or a Subsidiary on the date of the Committee’s
certification.  The Committee shall make this determination within ninety (90)
days of the last day of the Performance Period.  Any determination as to whether
or not and to what extent the Investment Grade Performance Goal has been
satisfied shall be made by the Committee in its sole and absolute discretion and
shall be final, binding and conclusive on all persons, including, but not
limited to, the Company and the Participant.  The Participant shall not be
entitled to any claim or recourse if any action or inaction by the Company, or
any other circumstance or event, including any circumstance or event outside the
control of the Participant, adversely affects the ability of the Participant to
satisfy the Investment Grade Performance Goal or in any way prevents the
satisfaction of the Investment Grade Performance Goal.  Any portion of the
one-tenth of the Awarded Units (and related dividend equivalents) subject to
this Section 3(d) that exceeds the portion of the Awarded Units that becomes
vested and nonforfeitable upon the written certification by the Committee shall
be forfeited.

 

e.                                       Notwithstanding the foregoing
schedules, no fractional Common Shares shall be issued, and subject to the
preceding limitations on the number of related Common Shares available under
this Agreement (that is, 300% of the related Common Shares), any fractional
Common Share that would have resulted from the foregoing calculations shall be
rounded up to the next whole Common Share.

 

f.                                        Notwithstanding anything to the
contrary in this Agreement, the Committee may, in its discretion, adjust
(upwards or downwards) the number of related Common Shares that would otherwise
be delivered in settlement of the Awarded Units that vest and become
nonforfeitable based on achievement of the corresponding performance goal,
notwithstanding the level of achievement of such performance goal. 
Notwithstanding anything to the contrary in this Agreement, the Committee may,
in its sole discretion, accelerate the Performance Period and determine the
actual level achieved of the TSR Performance Goal under Section 3(a), the
Dividend Growth Performance Goal under Section 3(b), and the Absolute TSR
Performance Goal under Section 3(c) (which determination may be by means of a
good faith estimate) at any time after the first year of the Performance Period
and determine the number of Common Shares that may be delivered in settlement of
the Awarded Units; provided, the settlement of 409A Awarded Units (as defined in
Section 25) may not be accelerated by the Company except to the extent permitted
under Code Section 409A (as defined in Section 25).

 

5

--------------------------------------------------------------------------------


 

g.                                       In the event of a Change in Control at
a time that the Participant’s Awarded Units have not yet vested, a portion of
the Participant’s Awarded Units shall vest and become nonforfeitable based on
the actual level of the performance goal achieved.  For purposes of Sections
3(a), (b), (c), and (d), the Company shall determine the actual level of the
performance goal achieved (such determination may be by means of a good faith
estimate) immediately prior to the Change in Control and shall calculate the
resulting number of Awarded Units that would have become vested and
nonforfeitable (based on such calculation) assuming the determination date was
the end of the Performance Period and the Committee had certified such level of
achievement.  No fractional Common Shares shall be issued, and subject to the
preceding limitations on the number of related Common Shares available under
this Agreement (that is, 300% of the related Common Shares), any fractional
Common Share that would have resulted from the foregoing calculations shall be
rounded up to the next whole Common Share.  Any Awarded Units (and related
dividend equivalents) that were unvested immediately prior to the Change in
Control and that exceed the portion of the Awarded Units that become vested and
nonforfeitable under this Section 3(g) shall be forfeited.

 

4.                                      Forfeiture of Awarded Units.

 

a.                                      In General.  Except as otherwise
provided in this Section 4, Awarded Units (and related dividend equivalents)
that are not vested in accordance with Section 3 shall be forfeited on the date
of the Participant’s Termination of Service.  Upon forfeiture, all of the
Participant’s rights and interest with respect to the forfeited Awarded Units
(and related dividend equivalents) shall cease and terminate, without any
further obligations on the part of the Company.

 

b.                                      Death or Total and Permanent
Disability.  In the event that the Participant’s Termination of Service is due
to death or Total and Permanent Disability at a time that the Participant’s
Awarded Units have not yet vested, a pro rata portion of the Participant’s
Awarded Units shall vest and become nonforfeitable as follows:  First, the
Company shall determine the actual level of the performance goal achieved (such
determination may be by means of a good faith estimate) as of the Company’s
fiscal quarter-end coincident with or next preceding the Participant’s
Termination of Service (or, if the Participant’s Termination of Service occurs
in the first fiscal quarter of the Performance Period, then the Company’s fiscal
quarter-end coincident with or next following the Participant’s Termination of
Service) and calculating, on a preliminary basis, the resulting number of
Awarded Units that would have become vested and nonforfeitable (based on such
calculation) assuming the determination date was the end of the Performance
Period and the Committee had certified such level of achievement.  Second, a pro
rata portion of that number of Awarded Units will be calculated by multiplying
that number by a fraction, the numerator of which is the number of months from
the Date of Grant through the date of Termination of Service (rounding any
partial month to the next whole month) and the denominator of which is 36.  No
fractional Common Shares shall be issued, and subject to the preceding
limitations on the number of related Common Shares available under this
Agreement (that is, 300% of the related Common Shares), any fractional Common
Share that would have resulted from the foregoing calculations shall be rounded
up to the next whole Common Share.  Any Awarded Units (and related dividend
equivalents) that were unvested at the date of Termination of Service and that
exceed the pro rata portion of the Awarded Units that become vested and
nonforfeitable under this Section 4(b) shall be forfeited.

 

c.                                       Retirement.  In the event that the
Participant’s Termination of Service is due to Retirement at a time that the
Participant’s Awarded Units have not yet vested, the greater of: (i) 100% of the
Participant’s Awarded Units or (ii) the portion of the Participant’s Awarded
Units that would otherwise vest and become nonforfeitable based on the actual
level of the performance

 

6

--------------------------------------------------------------------------------


 

goal achieved, shall vest and become nonforfeitable.  The Company shall
determine the actual level of the performance goal achieved (such determination
may be by means of a good faith estimate) immediately prior to the Participant’s
Termination of Service and shall calculate the resulting number of Awarded Units
that would have become vested and nonforfeitable (based on such calculation)
assuming the determination date was the date of the Participant’s Termination of
Service and the Committee had certified such level of achievement.  No
fractional Common Shares shall be issued, and subject to the preceding
limitations on the number of related Common Shares available under this
Agreement (that is, 300% of the related Common Shares), any fractional Common
Share that would have resulted from the foregoing calculations shall be rounded
up to the next whole Common Share.

 

 

5.                                      Restrictions on Transfer of Awarded
Units.  Subject to the provisions of the Plan and the terms of this Agreement,
the Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Awarded Units, related rights to
dividend equivalents or any other rights relating thereto, and the Awarded
Units, related rights to dividend equivalents and other rights relating thereto,
shall not be subject to execution, attachment, lien, or similar process;
provided, however, the Participant will be entitled to designate a beneficiary
or beneficiaries to receive any settlement in respect of the Awarded Units upon
the death of the Participant, in the manner and to the extent permitted by the
Committee.  Any purported transfer or other transaction not permitted under this
Section 5 shall be deemed null and void.

 

6.                                      Timing and Manner of Settlement of
Awarded Units.

 

a.                                      Settlement Timing.  Unless and until the
Awarded Units become vested and nonforfeitable in accordance with Sections 3 and
4 of this Agreement, the Participant will have no right to settlement of any
such Awarded Units.  Awarded Units will be settled under this Section 6 by the
Company delivering to the Participant (or his beneficiary in the event of death)
a number of Common Shares equal to the number of Awarded Units that have become
vested and nonforfeitable in accordance with Section 3 or 4 of this Agreement
and are to be settled at the applicable settlement date.  In the case of Awarded
Units that become vested and nonforfeitable upon the Committee’s certification
in accordance with Sections 3(a), (b), (c) and (d) of this Agreement, such
Awarded Units will be settled at a date that is as prompt as practicable after
the date of the Committee’s certification but in no event later than two and
one-half (2 1/2) months after the date of the Company’s certification.  The
settlement of Awarded Units that become vested and nonforfeitable in accordance
with Section 3(g) will be made on or before the Change in Control.  The
settlement of Awarded Units that become vested and nonforfeitable in accordance
with Section 4(b) will be made at a date that is as prompt as practicable after
the Participant’s Termination of Service but in no event later than two and
one-half (2 1/2) months after the end of the calendar year in which Termination
of Service occurred.  The settlement of Awarded Units that become vested and
nonforfeitable in accordance with Section 4(c) will be made within ninety (90)
days of the  Participant’s Termination of Service, provided, however, that if
such ninety-day period spans two calendar years, then such settlement shall be
made in the portion of such period that falls within the later calendar year.

 

b.                                      Manner of Settlement.  The Company may
make delivery of Common Shares in settlement of Awarded Units by either
delivering certificates representing such Common Shares to the Participant (if
requested by the Participant in accordance with Section 6.3(a) of the Plan and
the Company has elected, in its sole discretion, to issue certificates (as
opposed to electronic book entry form with respect to its Common Shares)) or by
registering the Common Shares in the Participant’s name.  In no event will the
Company issue fractional Common Shares.

 

7

--------------------------------------------------------------------------------


 

c.                                       Effect of Settlement.  Neither the
Participant nor any of the Participant’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Awarded Units
that have been paid and settled.  Although a settlement date or range of dates
for settlement are specified above, the Company retains discretion to determine
the settlement date, and no Participant or beneficiary of a Participant shall
have any claim for damages or loss by virtue of the fact that the market price
of Common Shares was higher on a given date upon which settlement could have
been made as compared to the market price on or after the actual settlement date
(any claim relating to settlement will be limited to a claim for delivery of
Common Shares and related dividend equivalents).

 

7.                                      Legend.  The following legend shall be
inserted on a certificate, if issued, evidencing Common Shares issued under the
Plan if the Common Shares were not issued in a transaction registered under the
applicable federal and state securities laws:

 

“Common Shares represented by this certificate have been acquired by the holder
for investment and not for resale, transfer or distribution, have been issued
pursuant to exemptions from the registration requirements of applicable state
and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

8.                                      Dividend Equivalents.  During the period
beginning on the Date of Grant and ending on the date that Common Shares are
issued in settlement of Awarded Units, the Participant will accrue dividend
equivalents equal to the cash dividend or distribution that would have been paid
had the Awarded Unit been an issued and outstanding Common Share on the record
date for the dividend or distribution.  Such accrued dividend equivalents
(i) will vest and become payable upon the same terms and at the same time of
settlement as the Awarded Units to which they relate; (ii) will be payable with
respect to the total number of Awarded Units that become vested and
nonforfeitable; and (ii) will be denominated and payable solely in cash. 
Dividend equivalent payments, at settlement, will be net of applicable federal,
state, local and social insurance withholding taxes (subject to Section 22 of
this Agreement).

 

9.                                      Adjustment to Number of Awarded Units. 
The number of Awarded Units shall be subject to adjustment in accordance with
Articles 11 through 13 of the Plan.  Any such adjustment shall be made taking
into account any crediting of cash dividend equivalents to the Participant under
Section 8 in connection with such transaction or event.  Restricted Share Units
credited to the Participant as a result of an adjustment shall be subject to the
same forfeiture and settlement terms as applied to the related Awarded Units
prior to the adjustment.

 

10.                               Specific Performance.  The parties acknowledge
that remedies at law will be inadequate remedies for breach of this Agreement
and consequently agree that this Agreement shall be enforceable by specific
performance.  The remedy of specific performance shall be cumulative of all of
the rights and remedies at law or in equity of the parties under this Agreement.

 

11.                               Participant’s Acknowledgments.  The
Participant acknowledges that a copy of the Plan has been made available for his
review by the Company, and represents that he is familiar with the terms and
provisions thereof, and hereby accepts this Award subject to all the terms and
provisions thereof.  The Participant hereby agrees to accept as binding,
conclusive, and final all decisions or interpretations of the

 

8

--------------------------------------------------------------------------------


 

Committee or the Board, as appropriate, upon any questions arising under the
Plan or this Agreement.  The Participant acknowledges and agrees that (i) sales
of Common Shares delivered in settlement of the Awarded Units will be subject to
the Company’s policies regulating trading by Employees, Consultants and Outside
Trustees, including any applicable “blackout” or other designated periods in
which sales of Common Shares are not permitted, and (ii) Common Shares delivered
in settlement will be subject to any recoupment or “clawback” policy applied
with prospective or retroactive effect.

 

12.                               Law Governing.  This Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
Maryland (excluding any conflict of laws rule or principle of Maryland law that
might refer the governance, construction, or interpretation of this agreement to
the laws of another state).

 

13.                               No Right to Continue Service or Employment. 
Nothing herein shall be construed to confer upon the Participant the right to
continue in the employ or to provide services to the Company or any Subsidiary,
whether as an Employee or as a Consultant or as an Outside Trustee, or interfere
with or restrict in any way the right of the Company or any Subsidiary to
discharge the Participant as an Employee, Consultant, or Outside Trustee at any
time.

 

14.                               Legal Construction.  In the event that any one
or more of the terms, provisions, or agreements that are contained in this
Agreement shall be held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect for any reason, the invalid, illegal,
or unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.

 

15.                               Covenants and Agreements as Independent
Agreements.  Each covenant and agreement that is set forth in this Agreement
shall be construed as a covenant and agreement independent of any other
provision of this Agreement.  The existence of any claim or cause of action of
the Participant against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements that are set forth in this Agreement.

 

16.                               Entire Agreement.  This Agreement together
with the Plan supersede any and all other prior understandings and agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter.  All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement.  Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.

 

17.                               Parties Bound.  The terms, provisions, and
agreements that are contained in this Agreement shall apply to, be binding upon,
and inure to the benefit of the parties and their respective heirs, executors,
administrators, legal representatives, and permitted successors and assigns,
subject to the limitation on assignment expressly set forth herein.

 

18.                               Modification.  No change or modification of
this Agreement shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties.  Notwithstanding the
preceding sentence, the Company may amend the Plan or this Agreement to the
extent permitted by the Plan.

 

9

--------------------------------------------------------------------------------


 

19.                               Headings.  The headings that are used in this
Agreement are used for reference and convenience purposes only and do not
constitute substantive matters to be considered in construing the terms and
provisions of this Agreement.

 

20.                               Gender and Number.  Words of any gender used
in this Agreement shall be held and construed to include any other gender, and
words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.

 

21.                               Notice.  Any notice required or permitted to
be delivered hereunder shall be deemed to be delivered only when actually
received by the Company or by the Participant, as the case may be, at the
addresses set forth below, or at such other addresses as they have theretofore
specified by written notice delivered in accordance herewith:

 

a.                                      Notice to the Company shall be addressed
and delivered as follows:

 

Physicians Realty Trust

735 North Water Street, Suite 1000

Milwaukee, Wisconsin  53202

Attn: Corporate Secretary

Fax: (414) 978-6550

 

Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

 

22.                               Tax Requirements.  The Participant is hereby
advised to consult immediately with his or her own tax advisor regarding the tax
consequences of this Agreement.  The Company or, if applicable, any Subsidiary
(for purposes of this Section 22, the term “Company” shall be deemed to include
any applicable Subsidiary) shall have the right to deduct from all amounts paid
in cash or other form in connection with the Plan, any federal, state, local, or
other taxes required by law to be withheld in connection with this Award.  The
Company may, in its sole discretion, also require the Participant receiving
Common Shares in settlement of Awarded Units pay the Company the amount of any
taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award.  Such payments shall be
required to be made when requested by the Company and may be required to be made
prior to the delivery of any certificate representing Common Shares, if such
certificate is requested by the Participant in accordance with Section 6.3(a) of
the Plan.  Such payment may be made (i) by the delivery of cash to the Company
in an amount that equals or exceeds (to avoid the issuance of fractional shares
under (iii) below) the required tax withholding obligations of the Company;
(ii) if the Company, in its sole discretion, so consents in writing, the actual
delivery by the Participant to the Company of Common Shares, other than
(A) Restricted Shares, or (B) Common Shares that the Participant has acquired
from the Company within six (6) months prior thereto, which shares so delivered
have an aggregate Fair Market Value that equals or exceeds (to avoid the
issuance of fractional shares under (iii) below) the required tax withholding
payment; (iii) if the Company, in its sole discretion, so consents in writing,
the Company’s withholding of a number of shares to be delivered upon the vesting
of this Award, which shares so withheld have an aggregate Fair Market Value that
equals (but does not exceed) the required tax withholding payment; or (iv) any
combination of (i), (ii), or (iii).  The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant.

 

23.                               REIT Status.  This Agreement shall be
interpreted and construed in a manner consistent with the Company’s status as a
real estate investment trust.

 

10

--------------------------------------------------------------------------------


 

24.                               Unfunded Plan.  The Participant acknowledges
and agrees that any rights of the Participant to the Participant’s Awarded Units
and related dividend equivalents and any other related rights shall constitute
bookkeeping entries on the books of the Company and shall not create in the
Participant any right to or claim against any specific assets of the Company or
any Subsidiary, nor result in the creation of any trust or escrow account for
the Participant.  With respect to the Participant’s entitlement to any payment
hereunder, the Participant shall be a general creditor of the Company.

 

25.                               Code Section 409A.  Payments made pursuant to
this Agreement are intended to be exempt from, or to otherwise comply with,
Section 409A of the Code and the Treasury regulations and guidance issued
thereunder (collectively, “Code Section 409A”).  Accordingly, other provisions
of the Plan or this Agreement notwithstanding, the provisions of this Section 25
will apply in order that the Awarded Units, and related dividend equivalents and
any other related rights, will be exempt from or otherwise comply with Code
Section 409A.  In addition, the Company and the Committee reserve the right, to
the extent the Company or the Committee deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Agreement to
ensure that all Awarded Units, and related dividend equivalents and any other
related rights, are exempt from or otherwise comply, and in operation comply,
with Code Section 409A (including, without limitation, the avoidance of
penalties thereunder).  Other provisions of the Plan and this Agreement
notwithstanding, the Company makes no representations that the Awarded Units,
and related dividend equivalents and any other related rights, will be exempt
from or avoid any penalties that may apply under Code Section 409A, makes no
undertaking to preclude Code Section 409A from applying to the Awarded Units and
related dividend equivalents and any other related rights, and will not
indemnify or provide a gross up payment to a Participant (or his beneficiary)
for any taxes, interest or penalties imposed under Code Section 409A.  The
settlement of Awarded Units that constitute nonqualified deferred compensation
within the meaning of Code Section 409A (“409A Awarded Units”) may not be
accelerated by the Company except to the extent permitted under Code
Section 409A.  The Company may, however, accelerate the vesting of 409A Awarded
Units, without changing the settlement terms of such 409A Awarded Units.  In the
case of any settlement of 409A Awarded Units during a specified period following
any date triggering a right to settlement, the Participant shall have no
influence on any determination as to the tax year in which the settlement will
be made.  Notwithstanding any other provision in this Agreement, if the
Participant is a “specified employee” for purposes of Code Section 409A as of
the date of the Participant’s Termination of Service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Code Section 409A, (ii) is payable
upon the Participant’s Termination of Service for a reason other than death, and
(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of the Participant’s Termination of Service, such payment shall be
delayed and paid to the Participant on the day that is six months and one day
following the Participant’s Termination of Service or, if earlier, within ninety
(90) days following the Participant’s death.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

COMPANY:

 

 

 

PHYSICIANS REALTY TRUST

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

12

--------------------------------------------------------------------------------